                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8                                         SAN JOSE DIVISION

                                   9
                                         USA,
                                  10                                                        Case No. 5:11-cr-00585-EJD-1
                                                        Plaintiff,
                                  11                                                        ORDER DENYING MOTION TO
                                                 v.                                         EXPUNGE
                                  12
Northern District of California




                                                                                            Re: Dkt. No. 157
 United States District Court




                                         STEVEN F. BOITANO,
                                  13
                                                        Defendant.
                                  14

                                  15          On July 13, 2016, Defendant Steven F. Boitano filed a motion to expunge the record of all

                                  16   felony conviction information. Defendant asserts that even though his felony conviction was

                                  17   reversed on appeal, the FBI Criminal Justice Information System (“CJIS”) indicates that he is a

                                  18   felon. The FBI will not change and/or correct this information without a court order.

                                  19          It is unsettled whether a district court has inherent power to expunge. See U.S. v. Smith,

                                  20   940 F.2d 395 (9th Cir. 1991). Assuming without deciding that this court does have inherent power

                                  21   to expunge, the motion is DENIED because expunging the felony conviction record information

                                  22   may not resolve Defendant’s issue and may cause more confusion. The record shows that the

                                  23   felony convictions against Defendant were reversed on appeal (Dkt. No. 150) and thereafter the

                                  24   court dismissed the felony counts at the request of the government (Dkt. No. 155). In lieu of

                                  25   expunging these records, the Clerk of Court is directed to forward a copy of this Order, as well as

                                  26   Docket Entry Nos. 150, 152, and 155, on the FBI CJIS Division, 1000 Custer Hollow Rd.,

                                  27   Clarksburg, WV 26306 with this court’s recommendation that the FBI update the CJIS to reflect

                                  28   Case No.: 5:11-cr-00585-EJD-1
                                       ORDER DENYING MOTION TO EXPUNGE
                                                                                        1
                                   1   that Defendant is not a convicted felon.

                                   2          IT IS SO ORDERED.

                                   3   Dated: April 15, 2019

                                   4                                              ______________________________________
                                                                                  EDWARD J. DAVILA
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:11-cr-00585-EJD-1
                                       ORDER DENYING MOTION TO EXPUNGE
                                                                                   2
